Citation Nr: 0639786	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  03-36 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for right knee traumatic arthritis, status post arthroscopic 
chondroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1983 to July 
1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a disability rating in 
excess of 10 percent for the veteran's service-connected 
right knee disability.  The veteran perfected an appeal to 
the Board, and in November 2004, the Board awarded a 20 
percent disability rating for the veteran's right knee 
disorder.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2006 Order, the Court vacated and remanded the 
Board's decision, and the case is again before the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court, in its May 2006 decision, vacated the Board's 
November 2004 decision due to deficiencies in the Board's 
duty to notify.  The Court found that VA failed to comply 
with VA's duty to notify claimants of the information or 
evidence needed to substantiate a claim for VA benefits under 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006).  Specifically, the Court found that 
VA's reliance on a regional office decision, a Statement of 
the Case and a Supplemental Statement of the Case in its 
determination that there was compliance with the duty to 
notify was not appropriate in light of the holding in 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

On remand, VA must issue an appropriate notification that 
informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1) (2006).

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date, if a higher disability rating is granted on 
appeal.  On remand, VA must provide such notice.

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran is seeking an 
increased rating for his service-connected right knee 
disorder.  The most recent treatment records in the claims 
file are from December 2003.  Evidence in the claims file 
indicates that the veteran has been receiving ongoing 
treatment for his right knee disorder.  VA should attempt to 
obtain any missing medical records regarding this treatment.  

The most recent orthopedic examination provided for the 
veteran was in May 2002.  In the interest of fulfilling VA's 
duty to assist, he should be scheduled for a VA examination 
to ascertain the current nature and extent of severity of his 
service-connected right knee disability, taking into 
consideration that VA General Counsel has held that separate 
ratings under Diagnostic code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of 
the leg) may be assigned for a disability of the same knee.  
VAOPGCPREC 9- 2004 (Sept. 17, 2004).  VA Fast Letter 04-22 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 38 
C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.
  
Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the appellant 
a corrective notice, that: (1) explains 
the information or evidence needed to 
establish an increased rating for the 
veteran's right knee disorder, including 
what is needed to establish an effective 
date, if a higher disability rating is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); (2) informs him of what he needs 
to provide; (3) what information VA has 
or will provide; and (4) requests or 
tells the appellant to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his right knee disability 
since December 2003 through the present.  
VA should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  If 
records are unavailable, please have the 
provider so indicate.  

3.  After completion of 1 and 2 above, VA 
should schedule the veteran for an 
orthopedic examination to determine the 
nature and extent of his service-
connected right knee disability.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand, and treatment records must be 
made available to the examiner for review 
of the pertinent evidence in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.

The orthopedic examiner is to assess the 
nature and severity of the veteran's 
service-connected right knee disability 
in accordance with the latest AMIE 
worksheet for rating disorders of the 
knee.  The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected right knee disability, 
including extension and flexion range of 
motion measurements including any further 
limitation to his range of motion due to 
pain on motion.  The examiner should 
indicate the presence of arthritis, and 
whether his right knee disability is 
characterized by recurrent subluxation or 
lateral instability; dislocated semilunar 
cartilage with frequent episodes of 
"locking," pain, and effusion into the 
joint; or symptomatic removal of the 
semilunar cartilage.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
4.  After completion of the above, VA 
should readjudicate the appellant's 
claim, to include consideration of 
separate ratings for range of motion of 
the veteran's right knee extension and 
flexion in accordance with VAOPGCPREC 9-
2004 (2004).  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

